Citation Nr: 0026606	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a right orchiectomy 
due to testicular carcinoma secondary to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for PTSD and a 
right orchiectomy as a result of testicular carcinoma from 
Agent Orange exposure.  


FINDINGS OF FACT

1.  The medical evidence includes a current diagnosis of 
PTSD.  

2.  The veteran alleges exposure to rocket and grenade 
attacks, riots, and casualties from road accidents and a mine 
explosion in Vietnam.  

3.  The medical evidence includes a nexus opinion relating a 
current diagnosis of PTSD to the veteran's alleged in-service 
stressors.  

4.  The veteran underwent a radical orchiectomy in 1977 for 
testicular cancer.  

5.  The medical evidence does not show an in-service 
diagnosis or treatment of testicular carcinoma.  

6.  The medical evidence does not include a nexus opinion 
relating testicular carcinoma to exposure to Agent Orange or 
any other in-service event.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.304(f) (1999).  

2.  The claim of entitlement to service connection for a 
right orchiectomy due to testicular carcinoma secondary to 
exposure to Agent Orange is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD

The veteran met the initial burden of showing that his claim 
of entitlement to service connection for PTSD is well 
grounded.  A well grounded claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A PTSD claim is well grounded where the veteran has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for such purposes) of an in-service 
stressor; and medical evidence of a nexus between service and 
the current PSTD disability.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999). 

The veteran met all three requirements of a well grounded 
claim.  The medical evidence includes a diagnosis of a 
current PTSD disability because a January 1992 private 
diagnosis was PTSD and the June 1995, December 1995, July 
1998, and November 1998 VA diagnoses included PTSD.  The 
veteran has provided lay evidence of in-service stressors in 
statements and his September 1995 testimony.  He alleges that 
he was exposed to rocket and grenade attacks, riots, and 
casualties from road accidents and a mine explosion in 
Vietnam.  The medical evidence includes a nexus opinion 
relating the veteran's current symptoms to active service.  
In July 1998, a VA psychologist stated that several traumatic 
events in Vietnam caused the veteran's recurring PTSD 
symptoms.  A diagnosis based on the veteran's history of a 
single episode of trauma, without other episodes of trauma in 
the history, is sufficient to well ground a claim.  
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  The claim 
of entitlement to service connection for PTSD is well 
grounded.  


Entitlement to service connection for a right orchiectomy due 
to testicular carcinoma secondary to exposure to Agent Orange

The veteran has not met the initial burden of showing that 
his claim for service connection for a right orchiectomy 
disability is well grounded.  See 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  

The first requirement for a well-grounded claim has been met 
in that the veteran has residuals of an orchiectomy he 
underwent for testicular carcinoma. The veteran's August 1982 
and February 1993 statements allege that Drs. S. and F. were 
the only doctors who had treated him for cancer.  Dr. F.'s 
November 1982 letter states that he treated the veteran from 
1977 to 1979, and the diagnosis was embryonal cell carcinoma 
of the right testicle.  Dr. S.'s March 1993 letter states 
that a radical orchiectomy established that the veteran had 
embryonal cell carcinoma of the right testis in March 1977.  
A retroperitoneal lymph node dissection was performed, and 
one single metastasis was found.  The veteran was then 
started on therapy.  He received five injections at weekly 
intervals and then failed to return.  Attempts to contact the 
veteran failed, and a friend later told Dr. S. that the 
veteran failed to return because he wanted no more 
chemotherapy.  Dr. S. stated that he had not seen the veteran 
since May 1977.  In May 1981, a VA examiner noted that the 
veteran was status post orchiectomy for embryonal cell 
carcinoma in 1977 and that he had no recurrence to date.  The 
record since May 1981 is silent about any recurrence of 
testicular carcinoma. 

The second requirement for a well grounded claim has not been 
met because service medical records show no diagnosis or 
treatment of testicular carcinoma.  The veteran's health was 
normal at the March 1970 enlistment and June 1971 discharge 
examinations, and no pertinent defects or diagnoses were 
noted.  Service medical records are otherwise silent about 
any testicular disorders; carcinoma was not present within 
the one-year presumptive period following separation from 
service.  Moreover, contrary to the veteran's assertions, 
embryonal cell carcinoma of the testicle is not a disease 
associated with exposure to certain herbicide agents.  See 
38 C.F.R. § 3.309(e) (1999).  

The third requirement for a well grounded claim has not been 
met.  The medical evidence does not include a nexus opinion 
relating a current testicular carcinoma disability to 
exposure to Agent Orange or to any other in-service event.  
Instead, a November 1995 report of contact confirms that the 
veteran has not obtained a medical opinion to support his 
claim.  

The veteran's August 1995 notice of disagreement alleges that 
a study of Vietnam veterans demonstrates a two-fold increased 
risk of testicular cancer, but the study report is not 
included in the record.  Hearsay medical evidence transmitted 
by a lay person is not sufficient to render a claim well 
grounded because the connection between what a physician said 
and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995); Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  The veteran is also a lay person who is not 
competent to render a medical opinion that relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

In addition, the record includes three 1995 treatises from 
Internet sources that generically describe the origin of soft 
tissue sarcomas in children, childhood rhabdomyosarcoma, and 
the nature of cancer.  The treatises are insufficient to well 
ground the claim because they do not discuss the plausibility 
of a link between adult testicular carcinoma and exposure to 
Agent Orange or any other event in the veteran's service.  
Although medical treatise evidence may be sufficient to well 
ground a claim if it discusses the plausibility of a link, 
speculative generic statements are insufficient.  Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998).  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  

Entitlement to service connection for a right orchiectomy due 
to testicular carcinoma secondary to exposure to Agent Orange 
is denied.  


REMAND

If a claim is well grounded, the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
See 38 U.S.C.A. § 5107(a) (West 1991).  

In this case, the VA has a duty to assist the veteran in 
obtaining verification of his alleged in-service stressors of 
exposure to rocket and grenade attacks, riots, and casualties 
from road accidents and a mine explosion in Vietnam.  A Form 
DD 214 shows that the veteran was overseas, apparently in 
Vietnam, for approximately 7 months and that he worked as a 
military policeman.  Other service department records show 
that the veteran worked as a clerk-typist, and his April 1993 
statement alleges that he was a driver in Vietnam.  Although 
examiners noted the veteran's Vietnam service and provided 
nexus opinions in January 1992 and July 1998, credible 
supporting evidence of actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  

The VA has a duty to assist the veteran in obtaining 
additional VA, Social Security Disability, and private 
medical records.  The record includes no VA medical records 
since February 1999 even though a VA psychologist stated in 
July 1998 that the veteran might receive treatment for years.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

A November 1982 letter from the Social Security 
Administration states that the veteran received Social 
Security Disability income, and in April 1993 and July 1998, 
the veteran reported that he had received Social Security 
Disability income from 1981 to 1986 or from 1982 to 1985.  
The record does not show that the RO requested or obtained 
the veteran's Social Security Disability records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  This 
duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In addition, the veteran's 
April 1993 statement indicates that he received private 
medical care at the Veterans Outreach Center and ARC 
Community Hospital, which records were not obtained for the 
claims folder.  


This case is remanded for further development as follows:  

1.  The RO should request verification of 
the veteran's alleged in-service 
stressors from the military, to the 
extent possible.  The RO should review 
the file and prepare a summary including 
all associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, what 
was the nature of the specific stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for mental health disorders 
since active service.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
In particular, the RO should request the 
veteran's Social Security Disability 
records, including medical records, and 
private medical records from the Veterans 
Outreach Center and ARC Community 
Hospital.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  

The RO should obtain all records of VA 
psychiatric and psychological treatment 
afforded to the veteran that are not 
already included in the claims folder.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for PTSD based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
utilized, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

